Citation Nr: 1138881	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an increased initial rating for a right wrist disability, rated 10 percent from April 12, 2007, to August 7, 2008; 100 percent from August 8, 2008, to September 30, 2008; and 30 percent as of October 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

In January 2010, the Board issued a decision which denied the claims on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In March 2011, the Court vacated the January 2010 Board decision and remanded the claims for further adjudication.

The issues of entitlement to service connection for a right knee disorder, a right elbow disorder, and a throat disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

The claims on appeal are not ready for adjudication by the Board.  In March 2011, while the claims were under consideration by the Court, the Veteran was provided with a VA joints examination to determine the current severity of his right wrist disability.  The RO has not re-adjudicated the Veteran's claims since the March 2011 VA joints examination.  In addition, in August 2011, the Veteran submitted a statement to VA in conjunction with the claims on appeal.  With the statement, the Veteran submitted a response form stating that he wanted his claims remanded to the AOJ for initial consideration of his statement.  Accordingly, the Veteran has not waived his right to have the RO consider that evidence prior to its consideration by the Board.  38 C.F.R. § 20.1304(c) (2011).

In addition, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  That duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his right wrist disability in March 2011.  While that examination was relatively recent, in the statement received in August 2011 the Veteran reported that he experienced serious elbow pain and very painful finger spasms, requiring an increased dose of pain medication.  That indicates a level of severity which has increased since the time of the March 2011 VA examination, which stated that the Veteran had no pain or tenderness on examination, including in his fingers.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected right wrist disability.  38 C.F.R. § 3.327 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right wrist disability.  The examiner must review the claim file and should note that review in the report.  The examiner must conduct full orthopedic and neurologic testing on the Veteran's right wrist.  The examiner must first record the appropriate ranges of motion, measured in degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which pain begins.  The same range of motion studies should then be repeated after repetitive motion.  After neurologic examination, the examiner must specifically state whether any neurologic manifestations found are related to the Veteran's service-connected right wrist disability.  If so, the examiner should state whether any neurological manifestations due to the right wrist disability result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy or the presence or absence of changes in the skin indicative of disuse due to the right wrist disability.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

